DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Election/Restriction requirement
Applicant’s election without traverse of Species 3 (Figs. 3, 4, and 6; claims 1-8, 10-13, 15-17, 19, and 20) in the reply filed on 06/21/2022 is acknowledged.
Claims 9, 14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the term “the electrode” in the limitation “the second electrode includes at least one hole extending through the electrode from a first surface of the second electrode to a second surface of the second electrode” in lines 6-8 is unclear if the term “the electrode” refers to “the first electrode” or “the second electrode”. For examination purposes, the term “the electrode” refers to the second electrode.
Similarly, claim 11 recites the term “the electrode” in line 2 and it is unclear which electrode the term refers to. For examination purposes, the term “the electrode” refers to the second electrode.
Claims 12-13, 15-16 are also rejected by being depended on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brounley et al. (US20180062605A1)
Regarding claim 1, Brounley discloses a system (radio frequency processing apparatus, see title), comprising: 
a cavity (cavity 110, see fig.1) configured to receive a container (container, see para.0052), wherein the container (container, see para.0052) is configured to contain a plurality of grains (grains, see para.0052); 
a radio frequency (RF) signal source (RF generator 104, see fig.1) configured to supply an RF signal (see para.0054: “the RF signal generated by the RF generator 104”); 
an impedance matching network (impedance matching module 106, see fig.1) electrically coupled to an output of the RF signal source (output of the RF generator 104, see fig.1); 
a transmission path (see transmission path in annotated fig.1 below. See cable 706 in fig.7) coupled to the impedance matching network (impedance matching module 106. Para.0081 recites: “One end of the RF signal conduit or cable 706 may be electrically coupled to the output of the impedance matching module 106”); 

    PNG
    media_image2.png
    506
    902
    media_image2.png
    Greyscale

a first electrode (electrode plate 702, see fig.7) in the cavity (housing 700 of the cavity 110, see figs.1,7, and para.0081), wherein the first electrode (first electrode plate 702) is coupled to the transmission path (see transmission path in annotated fig.1 and cable 706 in fig.7) and configured to radiate electromagnetic energy into the cavity (cavity 110) as a result of receiving the RF signal (see para.0081); 
power detection circuitry (directional coupler module 306, see fig.3) configured to measure a magnitude of a reflected signal along the transmission path (see para.0102: “directional coupler module 306 included in the RF generator 104 may be configured to monitor or detect forward and reflected power levels of the system 100”); and 
a controller (stepper motor 108, see para.0107 and fig.1) configured to modify an impedance transformation performed by the impedance matching network (impedance matching module 106) based on the magnitude of the reflected signal (see fig. 11 and para.0108-0109: “If the reflected power level still exceeds the threshold (yes branch of block 1132), then another adjustment signal may be generated in block 1134 to mechanically adjust capacitors 804, 810 by one step or increment and the capacitance value again changes by approximately 3 to 5 pF”. When capacitance value changes, the impedance performed by the impedance matching network would be changed. Thus, based on the reflected power level, the stepper motor 108 modifies the impedance transformation performed by the impedance matching network 106).
	Regarding claim 5, Brounley further discloses a frequency of the RF signal is between 1 megahertz and 300 megahertz (see para.0045: “a frequency range of approximately 13 MegaHertz (MHz) to 100 MHz”).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6, 8, 10-11,15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brounley as applied to claim 1 and further in view of Junzo (EP0066632B1)
Regarding claim 2, Brounley discloses all the claimed limitations above. Brounley further discloses the first electrode ((electrode plate 702, see fig.7) is positioned at one side of the container (container or material of interest 708 contains food inside, see para.0052 and fig.7) when the container (container or material of interest 708 contains food inside) is positioned within the cavity (cavity 110).
However, Brounley does not explicitly disclose the first electrode includes a plurality of holes, each hole in the plurality of holes extending through the first electrode from a first surface of the first electrode to a second surface of the first electrode.  
Junzo discloses a microwave heating cooking device, comprising:
the first electrode (electrode 14, see fig.9) is positioned at one side of the container (container 12, see figs.7-9) when the container (container 12) is positioned within the cavity (cavity of the cooking appliance, see fig.4), and the first electrode (electrode 14) includes a plurality of holes (holes 68, see fig.9), each hole in the plurality of holes (holes 68) extending through the first electrode (electrode 14, see figs.1 and 9) from a first surface of the first electrode (upper surface of the electrode 14) to a second surface of the first electrode (lower surface of the electrode 14. see pages 19, lines 24-27 and page 10, lines 1-5, the defrosted water layer passes therethrough to collect in the bottom of the container. Therefore, the holes 68 are through-holes extending from the upper surface to the lower surface of the electrode 14).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brounley’s invention to incorporate the electrode 14 (first electrode) as taught Junzo, such that the first electrode includes a plurality of holes, each hole in the plurality of holes extending through the first electrode from a first surface of the first electrode to a second surface of the first electrode. Doing so allows to collect the food load/ product from the food load in the bottom of the container during a defrosting/ cooking process. It increases cooking efficiency (see pages 19, lines 24-27 and page 10, lines 1-5 of Junzo: “increases defrosting efficiency” and “minimizes unevenness of defrosting”.”).  
Regarding claim 4, the modification discloses all the claimed limitations above, except the container includes a number of cooked food exit regions and each hole in the plurality of holes is located underneath a cooked food exit region of the container when the container is positioned in the cavity.  
Junzo further discloses the container (container 12) includes a number of cooked food exit regions (see annotated fig.1 below) and each hole in the plurality of holes (holes 68, see figs.1 and 9) is located underneath a cooked food exit region (see annotated fig.1 below) of the container (container 12) when the container (container 12) is positioned in the cavity (chamber 2 of the cooking appliance, see fig.1).  

    PNG
    media_image3.png
    517
    809
    media_image3.png
    Greyscale

Annotated fig.1 of Junzo
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Junzo in the modified Brounley invention such that the container includes a number of cooked food exit regions and each hole in the plurality of holes is located underneath a cooked food exit region of the container when the container is positioned in the cavity. Doing so allows to collect the food load/ product from the food load in the bottom of the container during a defrosting/ cooking process. It increases cooking efficiency (see pages 19, lines 24-27 and page 10, lines 1-5 of Junzo: “increases defrosting efficiency” and “minimizes unevenness of defrosting”).  
Regarding claim 6, Brounley further discloses a second electrode (electrode plate 704, see fig.7) disposed in the cavity (housing 700 of the cavity 110, see figs.1 and 7) and 
However, Brounley does not explicitly disclose a distance between the electrode and the second electrode is equal to or less than 6 centimeters.  
Junzo discloses a microwave heating cooking device, comprising:
a distance between the electrode and the second electrode is equal to or less than 6 centimeters (see para.0014: “electrode spacing can be freely changed according to the size of a defrosting load”. Thus, one of the ordinary skills in the art would change the electrode spacing between the electrodes of Broundley to be equal or less than 6 centimeter to fit different load sizes).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brounley’s electrodes to include the teachings as taught by Junzo such that the distance between the electrode and the second electrode is equal to or less than 6 centimeters. The electrode spacing can be freely changed allows to fit different size(s) of the food load.
Regarding claim 8, Brounley further discloses the second electrode (electrode plate 704, see fig.7) is connected to a ground reference voltage (see fig.7, wherein the electrode plate 704 is grounded).  
Regarding claim 10, Brounley discloses a system (system 1300, see fig.13), comprising: 
a cavity (tunnel 1302, see fig.13);
 	a radio frequency (RF) signal source (RF generator 1322, see fig.13) configured to supply an RF signal (see para.0016: “radio frequency (RF) generator that is to generate a RF signal”);  
first electrode (electrode plate 1326, see fig.13) in the cavity (tunnel 1302, see fig.13);
wherein the first electrode (electrode plate 1326, see fig.13) is coupled to a first output of the RF signal source (output of the RF generator 1322); 
a second electrode ( ground electrode plate 1306, see fig.13) in the cavity (tunnel 1302),  ground electrode plate 1306) is connected to a ground reference voltage (see para.0122: “Ground electrode plate 1306 may comprise a conductive material that is electrically grounded”) master control module 1350, see fig.13) configured to cause the RF signal source (RF generator 1322, see fig.13 and para.0137) to supply the RF signal to either or both the first electrode and the second electrode (see para.0137: “master control module 1350 to turn the RF generator on and off and/or specify operating parameters”, wherein the RF generator 1322 supplies RF signal to either electrode 1326 or 1306).
Brounley does not explicitly disclose the second electrode includes at least one hole extending through the electrode from a first surface of the second electrode to a second surface of the second electrode.
Junzo discloses a microwave heating cooking device, comprising:
the second electrode (electrode 14, see fig.9) includes at least one hole (holes 68, see fig.9) extending through the electrode (electrode 14, see figs.1 and 9) from a first surface of the second electrode (upper surface of the electrode 14) to a second surface of the second electrode (lower surface of the electrode 14).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brounley’s invention to incorporate the electrode 14 (first electrode) as taught Junzo, such that the second electrode includes at least one hole extending through the electrode from a first surface of the second electrode to a second surface of the second electrode. Doing so allows to collect the food load/ product from the food load in the bottom of the container during a defrosting/ cooking process. It increases cooking efficiency (see pages 19, lines 24-27 and page 10, lines 1-5 of Junzo: “increases defrosting efficiency” and “minimizes unevenness of defrosting”).  
Regarding claim 11, the modification of Brounley in view of Junzo further discloses 
the second electrode (electrode 14, see fig.9) defines a plurality of holes (holes 68, see fig.9), each hole in the plurality of holes (each of the holes 68, see fig.9) extending through the electrode  (electrode 14, see figs.1 and 9) from the first surface of the electrode (upper surface of the electrode 14) to the second surface of the electrode (lower surface of the electrode 14).  
Regarding claim 15, Brounley further discloses the cavity (tunnel 1302)  includes a first sidewall (see first sidewall in annotated fig.13 below) and a second sidewall (see second sidewall in annotated fig.13 below), a first retention structure (door 1308) on the first sidewall (see first sidewall in annotated fig.13 below. The door on ) and a second retention structure (door 1310) on the second sidewall (see second sidewall in annotated fig.13 below), the first retention structure (door 1308) and the second retention structure (door 1310) being configured to retain a container (enclosure in which the material of interest 708 may be thermally processed, see para.0121) between the first electrode (electrode plate 1326) and the second electrode (ground electrode plate 1306).  

    PNG
    media_image4.png
    570
    1124
    media_image4.png
    Greyscale

Annotated fig.13 of Brounley
Regarding claim 16, the modification discloses all the claimed limitations above, except the container defines one or more cooked food exit regions, and the at least one hole in the second electrode are positioned underneath the cooked food exit regions when the container is retained between the first electrode and the second electrode.  
Junzo further discloses the container (load 16, see fig.1) defines one or more cooked food exit regions (see annotated fig.1 below), and the at least one hole (holes 68, see figs.1 and 9) in the second electrode (electrode 14, see fig.1) are positioned underneath the cooked food exit regions (see annotated fig.1 below) when the container (load 16, see fig.11) is retained between the first electrode (upper electrode 13) and the second electrode (lower electrode 14, see fig.1).  

    PNG
    media_image3.png
    517
    809
    media_image3.png
    Greyscale

Annotated fig.1 of Junzo
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Junzo in Brounley’s invention. Doing so allows to collect the food load/ product from the food load in the bottom of the container during a defrosting/ cooking process. It increases cooking efficiency (see pages 19, lines 24-27 and page 10, lines 1-5 of Junzo: “increases defrosting efficiency” and “minimizes unevenness of defrosting”).  
Regarding claim 17, Brounley discloses a system (radio frequency processing apparatus, see title), comprising: 
a cavity (cavity 110, see fig.1) configured to receive a container (container, see para.0052), 
a radio frequency (RF) signal source (RF generator 104, see fig.1) configured to supply an RF signal (see para.0054: “the RF signal generated by the RF generator 104”); 
a first electrode (electrode plate 704, see fig.7) in the cavity (cavity 110), wherein the first electrode (electrode plate 704, see fig.7) is coupled to a first output of the RF signal source or a ground reference voltage (see fig.7, the electrode plate 704 is grounded so it is coupled to a ground reference voltage) 

a controller (switch 112 in fig.1 or control module 314 in fig.3) configured to cause the RF signal source (RF generator 104) to supply the RF signal to the first electrode (electrode 704, see fig.7. As shown in fig.1, when the switch 112 in closed position, RF output from the RF generator 104 flows to the electrode in the cavity. See para.0103 and figs.3 and 11, the control module 314 configured to cause the RF signal source 104 to generate RF output signal to the electrode in the cavity).  
Brounley does not explicitly disclose the container defines a cooked food exit region; and 
the first electrode includes a first hole extending through the first electrode from a first surface of the first electrode to a second surface of the first electrode and the first hole is positioned underneath the cooked food exit region of the container when the container is disposed within the cavity.
Junzo discloses a microwave heating cooking device, comprising:
the container (load 16, see fig.1) defines a cooked food exit region (see annotated fig.1 below); and 

    PNG
    media_image5.png
    517
    809
    media_image5.png
    Greyscale

Annotated fig.1 of Junzo
the first electrode (electrode 14, see fig.1) includes a first hole (one of the holes 68, see figs.1 and 9) extending through the first electrode (electrode 14, see figs.1 and 9)  from a first surface of the first electrode (upper surface of the electrode 14) to a second surface of the first electrode (lower surface of the electrode 14) and the first hole (one of the holes 68) is positioned underneath the cooked food exit region ((see annotated fig.1 above) of the container when the container (load 16) is disposed within the cavity (heating chamber 2, see fig.1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container of Brounley having the cooked food exit region and to incorporate the electrode of Junzo into Brounley’s invention such that the first electrode includes a first hole extending through the first electrode from a first surface of the first electrode to a second surface of the first electrode and the first hole is positioned underneath the cooked food exit region of the container when the container is disposed within the cavity. Doing so allows to collect the food load/ product from the food load in the bottom of the container during a defrosting/ cooking process. It increases cooking efficiency (see pages 19, lines 24-27 and page 10, lines 1-5 of Junzo: “increases defrosting efficiency” and “minimizes unevenness of defrosting”).  
Regarding claim 20, Brounley further discloses a second electrode (electrode plate 702, see fig.7) disposed in the cavity (cavity 110, see fig.1), wherein the second electrode (electrode plate 702) is coupled to the RF signal source (RF generator 104. 
However, Brounley does not explicitly disclose a distance between the first electrode and the second electrode is equal to or less than 6 centimeters.   
Junzo discloses a microwave heating cooking device, comprising:
a distance between the electrode and the second electrode is equal to or less than 6 centimeters (see para.0014: “electrode spacing can be freely changed according to the size of a defrosting load”. Thus, one of the ordinary skills in the art would change the electrode spacing between the electrodes of Broundley to be equal or less than 6 centimeters to fit different sizes of the loads).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brounley’s electrodes to include the teachings as taught by Junzo such that the distance between the electrode and the second electrode is equal to or less than 6 centimeters. The electrode spacing can be freely changed allows to fit different sizes of the food loads.
Claims 3, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brounley/ Junzo as applied to claims 2, 10-11, and 17 above and further in view of Lill (US20170250087A1)
Regarding claim 3, the modification discloses all the claimed limitations above.
However, Brounley/Junzo does not explicitly disclose each hole in the plurality of holes has a diameter equal to or greater than 1 centimeter 
Lill discloses methods and apparatus for etching features in semiconductor substrates, comprising:
each hole in the plurality of holes (each of the apertures 110, see fig.1) has a diameter equal to or greater than 1 centimeter (see para.0025: “an electrode having…500 holes each having a diameter of 1 cm”).    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the holes of the electrode (in the combo Brounley and Junzo) to have a diameter of 1 cm as taught by Lill. Doing so allows to collect the food load having desired size(s) in the bottom of the cooking chamber.
Regarding claim 12, the modification discloses all the claimed limitations above.
However, Brounley/Junzo does not explicitly disclose each hole in the plurality of holes has a diameter equal to or greater than 1 centimeter.  
Lill discloses methods and apparatus for etching features in semiconductor substrates, comprising:
each hole in the plurality of holes (each of the apertures 110, see fig.1) has a diameter equal to or greater than 1 centimeter (see para.0025: “an electrode having…500 holes each having a diameter of 1 cm”).    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the holes of the electrode (in the combo Brounley and Junzo) to have a diameter of 1 cm as taught by Lill. Doing so allows to collect the food load having desired size(s) in the bottom of the cooking chamber.
Regarding claim 13, Brounley further discloses a frequency of the RF signal is between 1 megahertz and 300 megahertz (see para.0045: “a frequency range of approximately 13 MegaHertz (MHz) to 100 MHz”).  
Regarding claim 19, Brounley does not explicitly disclose the first electrode includes a second hole extending through the first electrode from a first surface of the first electrode to a second surface of the first electrode and the first hole and the second hole each have diameters equal to or greater than 1 centimeter.  
Junzo further discloses the first electrode (electrode 14, see figs.1 and 9) includes a second hole (another one of the holes 68) extending through the first electrode (electrode 14, see figs.1 and 9) from a first surface of the first electrode (upper surface of the electrode 14) to a second surface of the first electrode (lower surface of the electrode 14)
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use holes as taught by Junzo in Brounley’s invention. Doing so allows to collect the food load/ product from the food load in the bottom of the container during a defrosting/ cooking process. It increases cooking efficiency (see pages 19, lines 24-27 and page 10, lines 1-5 of Junzo: “increases defrosting efficiency” and “minimizes unevenness of defrosting”).  
In addition, Lill discloses methods and apparatus for etching features in semiconductor substrates, comprising:
each hole in the plurality of holes (each of the apertures 110, see fig.1) has a diameter equal to or greater than 1 centimeter (see para.0025: “an electrode having…500 holes each having a diameter of 1 cm”).    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the holes in the combo Brounley and Junzo to include the diameter of 1 cm. Doing so allows to collect the food load having desired size(s) in the bottom of the cooking chamber.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brounley/ Junzo as applied to claim 6 above and further in view of Ogawa (US 20060220574 A1)
Regarding claim 7, Brounley does not explicitly disclose the RF signal source is configured to supply a second RF signal and further comprising: a second impedance matching network electrically coupled to a second output of the RF signal source; and a second transmission path coupled to the second impedance matching network, and wherein the second electrode is coupled to the second transmission path and configured to radiate second electromagnetic energy into the cavity of as a result of receiving the second RF signal.  
Ogawa discloses a plasma processing apparatus, having:
the RF signal source (radio frequency power supplies 52 and 90, see fig.1) is configured to supply a second RF signal (signal from the radio frequency power supply 90, see fig.1) and further comprising: a second impedance matching network (matching unit 88) electrically coupled to a second output (output of the radio frequency power supply 90) of the RF signal source (radio frequency power supplies 52 and 90); and 
a second transmission path (cable in between the matching unit 88 and electrode 16, see annotated fig.1 below) coupled to the second impedance matching network (matching unit 88), and wherein the second electrode (electrode 16, see fig.1)  is coupled to the second transmission path (see annotated fig.1 below) and configured to radiate second electromagnetic energy into the cavity (chamber 10, see fig.1 and para.0068) of as a result of receiving the second RF signal (signal from the radio frequency power supply 90).  

    PNG
    media_image6.png
    770
    712
    media_image6.png
    Greyscale

Annotated fig.1 of Ogawa
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Ogawa in the modified Brounley invention for the purpose of “improving auto-matching reliability for automatically matching a load impedance to an impedance of the radio frequency power source side” (see para.0007 of Ogawa).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180220499 A1 discloses a radio frequency heating system having a radio frequency amplifier supplying power to a radio frequency heating chamber and a matching network includes a controller monitoring forward and reflected power, phase and amplitude of the power supply to the heating chamber and adjusting the power supplied by the radio frequency amplifier and/or the impedance of the matching network in accordance with predetermined values of the reflected power, and/or phase and amplitude.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761